Order reversed upon the law, with ten dollars costs and disbursements, and motion for leave to serve proposed amended complaint granted, without costs. The causes of action are not inconsistent. A single injury is alleged to have occurred by reason of the wrongful conduct of the defendants. This injury is to plaintiff’s property, and it is alleged in the proposed amended complaint to be due (1) to the maintenance of a common-law nuisance; (2) to the violation of the municipal ordinance,  and (3) to the violation of the restrictive covenants. Sufficient proof that any one of these three alleged causes occasioned injury to plaintiff’s property will suffice to support her right of action, and she is entitled to allege them in one complaint. (See Payne v. N. Y., S. & W. R. R. Co., 201 N. Y. 436; Lamming v. Galusha, 135 id. 239.) Kelly, P. J., Jaycox, Manning, Kelby and Kapper, JJ., concur.